In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo

                                     No. 07-15-00307-CV


                            IN RE ROBERT MILLER, RELATOR




          MEMORANDUM OPINION DISMISSING ORIGINAL PROCEEDING



                                     September 8, 2015

                              MEMORANDUM OPINION
                 Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Relator, Robert Miller, filed an application for a writ of mandamus in the above-

referenced cause without paying the requisite filing fee. By letter dated August 11,

2015, this court directed Miller to pay the filing fee or file an affidavit of indigence, and if

indigent, he must comply with Chapter 14 by filing 1) an affidavit describing his previous

filings and 2) a certified copy of his inmate trust account. He was also told that the

proceeding would be dismissed if he did not comply. TEX. R. APP. P. 42.3(c); see TEX.

CIV. PRAC. & REM. CODE ANN. § 14.002 (West Supp. 2014) (stating that Chapter 14

applies to original proceedings brought by an inmate in an appellate court); Douglas v.

Moffett, 418 S.W.3d 336 (Tex. App.—Houston [14th Dist.] 2013, no pet.).                  In his
response, Miller advised the court that he was “indigent at this time,” however he would

send twenty percent of the money he received from his family until the filing fee was

paid. Furthermore, he filed a certified copy of his inmate account which showed he had

$37.53 in his account. He, also, failed to file an affidavit describing his previous filings.

       The requirement to tender an affidavit complying with Chapter 14 of the Civil

Practice and Remedies Code is mandatory; the failure to do so is grounds for dismissal

of the lawsuit.   Douglas v. Moffett, 418 S.W.3d at 340; see also In re Anthony G.

Hereford, Jr., No. 07-14-00348-CV, 2014 Tex. App. LEXIS 11521, at *1-2 (Tex. App.—

Amarillo October 17, 2014, orig. proceeding) (holding that the failure to comply with

Chapter 14 subjected the mandamus proceeding to dismissal).

       Accordingly, we dismiss the appeal.


                                                          Per Curiam




                                              2